DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added limitations in claims 21 and 33 read:
“wherein pairing with the audio basestation comprises one or both of:
configuring a communication link based on one or more communication related parameters obtained directly from the communicated signals; and
securing communication between the audio device and the audio basestation based on information configured for use in securing interactions between the devices once paired, wherein the information is obtained directly from the communicated signals”.
The sections in bold, which teach parameters and information obtained “directly” from the communicated signals is not clearly taught in the specification. There is no teaching in the specification about any information being obtained “directly” from another signal. As a matter of fact, the term “directly” is not in the specification at all. Therefore, not all of the limitations of the newly added amendments are taught in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 30-33, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (US 2011/0130203) and Mallinson et al. (US 2011/0159813), and further in view of Chatterjee et al. (US 2011/0106954).
Referring to Claim 21, Reiss teaches a system, comprising:
an audio device that comprises at least an audio output component (See 140a, 140b, 160a, 160b, and 111 in fig. 1), the audio device being configurable to process audio for a player (see speakers in headset 160a and 160b in fig. 1) participating in an online game (see network 110 in fig. 1), wherein the audio device is configured to:
communicate signals with an audio basestation (see 130 of fig. 1) associated with a game console (see 120 of fig. 1) used in supporting the online game, based on the audio device coming within a determined distance of the audio basestation (see paragraph 76 which shows mixing modules 140a,b paired with base station and headsets connected to mixing modules and paragraph 48 which indicates a determined distance of 150 ft.); and
communicate audio with the game console via the audio basestation (paragraphs 46 and 76 showing transmission of audio from game console through mixing module to headset).
Reiss does not teach determining based on the communicated signals whether to pair with the audio basestation, wherein the determining comprises one or more of:
assessing intended use based on the communicated signals;
assessing capabilities and/or resources of the audio basestation based on the communicated signals; and
assessing communication related parameters associated with communication between the audio device and the audio basestation based on the communicated signals; and
pairing with the audio basestation in response to a determination to proceed with the pairing.
Mallinson teaches determining based on the communicated signals whether to pair with the audio basestation (see paragraph 60 which shows the controller and headset sending a pairing initiation signal to a base device, where the headset is the audio device), wherein the determining comprises one or more of:
assessing intended use based on the communicated signals (see paragraph 59 where the intended use of the audio device is clearly to communicate with other players playing the game by use of “voice command” and “voice animation” features);
assessing capabilities and/or resources of the audio basestation based on the communicated signals (see paragraph 55 noting that the capability of the audio basestation is the ability to receive a pairing initiation signal which is shown as being sent by controller); and
assessing communication related parameters associated with communication between the audio device and the audio basestation based on the communicated signals (see paragraph 55 which shows the parameter as the strength of the local communication signature in which when it exceeds the threshold, the controllers transmit a pairing initiation signal to the base station); and
pairing with the audio basestation in response to a determination to proceed with the pairing (see paragraph 60 which shows the controller and headset sending a pairing initiation signal to a base device, paragraph 9 which shows pairing the device to a player as a result of a pairing initiation signal, and paragraph 36 which shows the process of pairing a controller to a player can be done using a peripheral such as a headset).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Mallinson to the device of Reiss in order to provide more secure online gaming.
The combination of Reiss and Mallinson does not teach the pairing with an audio basestation comprising one or both of:
configuring a communication link based on one or more communication related parameters obtained directly from the communicated signals; and
securing communication between the audio device and the audio basestation based on information configured for use in securing interactions between the devices once paired, wherein the information is obtained directly from the communicated signals.
Chatterjee teaches the pairing with an audio basestation comprising one or both of:
configuring a communication link (see paragraph 62 which shows the device configured to transfer information after sharing (pairing) mode is achieved and paragraph 123 which shows the devices in a gaming environment and paragraph 75 which shows the paired devices including headsets) based on one or more communication related parameters obtained directly from the communicated signals (see 1010 and 1020 of fig. 10 which shows the parameter of determining the device used in a gaming environment from the communicated signals); and
securing communication between the audio device and the audio basestation based on information configured for use in securing interactions between the devices once paired, wherein the information is obtained directly from the communicated signals (see paragraph 36 which shows the inherent security feature of the user of each device causing the physical interaction to occur where it is also inherent in this case that all information between the devices are directly from the signals between the paired devices as a result of the physical interaction and secure pairing and communication).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Chatterjee to the modified device of Reiss and Mallinson in order to provide a more secure pairing process between local devices.
Claim 33 has similar limitations as claim 21.
Referring to Claims 23 and 35, Reiss also teaches the audio device further configured to monitor for one or more operation conditions (paragraph 98 noting discovery mode of audio mixing module).
Referring to Claims 24 and 36, Reiss also teaches managing the pairing with the audio basestation based on the one or more operation conditions, wherein the managing comprises determining whether to maintain the pairing with the audio basestation (paragraph 76 noting option to unpair).
Referring to Claims 25 and 37, Mallinson also teaches identifying and/or validating one or both of the player and the audio basestation based on the processing of the exchanged signals (see paragraph 37 which shows player validation done by the player performing a pairing procedure with a controller and paragraph 36 which shows the process of pairing a controller to a player can be done using a peripheral such as a headset).
Referring to Claim 30, Mallinson also teaches the audio basestation integrated into the game console (see paragraph 60 which shows the headset pairing with a base computing device where the base computing device operates as both a base station and a game console as described in paragraph 38).
Referring to Claim 31, Reiss also teaches the audio basestation comprising or integrated into a stand-alone device (see 130 of fig. 1 as a base station by itself).
Referring to Claim 32, Reiss also teaches the audio device comprising a headset (see 160a and 160b of fig. 1).

Claims 22, 26, 34, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss, Mallinson, and Chatterjee and further in view of Holcomb (US 2010/0021176).
Referring to Claims 22 and 34, the combination of Reiss, Mallinson, and Chatterjee does not teach the determined distance corresponding to physical contact between the audio device and the audio basestation. Holcombe also teaches the determined distance corresponding to physical contact between the audio device and the audio basestation (paragraph 45 noting the capacitive touch). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Holcombe to the modified device of Reiss, Mallinson, and Chatterjee in order to increase reliability in communications between multiple objects in online gaming.
Referring to Claims 26 and 38, Holcombe also teaches the audio device comprising a near field communication (NFC) circuit for facilitating the communication of signals via NFC (fig. 6 where 440 and 442 shows near-field). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Holcombe to the modified device of Reiss, Mallinson, and Chatterjee in order to increase reliability in communications between multiple objects in online gaming.

Claims 27-29 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss, Mallinson, and Chatterjee and further in view of Alameh et al. (US 2010/0299390).
Referring to Claims 27 and 39, the combination of Reiss, Mallinson, and Chatterjee does not teach the audio device further configured to pair with a second audio basestation based on signals exchanged between the audio device and the second audio basestation, and processing of the signals exchanged with the second audio basestation. Alameh teaches the audio device further configured to pair with a second audio basestation based on signals exchanged between the audio device and the second audio basestation, and processing of the signals exchanged with the second audio basestation (paragraph 88 noting an audio device coupled to multiple other cell phones and cell phones are known in the art to also be able to act as base stations). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Alameh to the modified device of Reiss, Mallinson, and Chatterjee in order to provide more reliable online gaming to a higher number of users.
Referring to Claims 28 and 40, Alameh also teaches the audio device further configured to maintain pairing with the audio basestation after pairing with the second audio basestation (paragraph 88 noting simultaneous pairing to multiple devices).
Referring to Claims 29 and 41, Alameh also teaches the audio device is further configured to determine whether to maintain the pairing with the audio basestation after pairing with the second audio basestation, based on availability of communication links between the audio device and the audio basestation (paragraph 95 noting the multiple available pathways).

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648